              Case 1:21-cv-00088-RA Document 9 Filed 03/19/21 Page 1 of 2
                                             U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       March 18, 2021



VIA ECF
Hon. Ronnie Abrams
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:      Hu v. Wolf, et al., No. 21 Civ. 88 (RA)

Dear Judge Abrams:

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her
Refugee/Asylee Relative Petition (Form I-730). On January 22, 2021, the Court entered an Order
scheduling an initial conference on March 26, 2021, and directing the parties to make certain pre-
conference submissions on March 18 and 19. See ECF No. 2. I write on behalf of both parties to
jointly request that the Court adjourn the March 26 conference as set forth below.

        By way of background, the plaintiff mailed a copy of the summons and complaint to the
government on March 10, 2021. Based on that mailing date, the government calculates its response
to the complaint as due May 12, 2021. The parties having conferred, I write respectfully on behalf
of both parties to request that the Court adjourn the initial conference presently scheduled for
March 26 to a date at least one week after May 12, 2021.

        The parties make this joint request to allow the government the necessary time to gather
the facts underlying the case and discuss with USCIS what remains to be done in order for USCIS
to take adjudicative action on plaintiff’s Form I-730, and then to discuss next steps in this litigation
with the plaintiff (potentially including whether to request a further extension of the date for the
government’s response to the complaint in light of the necessary steps and timeline for an
adjudication). The parties respectfully submit that their proposed course of action, which is typical
in similar cases in which the plaintiff asserts that USCIS has unreasonably delayed adjudicating
an application such as a Form I-730, is in the interests of efficiency and conservation of judicial
and party resources, rather than proceeding with an initial conference at this juncture.

        This is the parties’ first request to adjourn the March 26 conference. If the Court grants
this request, the parties also request that the dates for the pre-conference submissions set forth in
the January 22 Order be adjusted accordingly. Plaintiff’s counsel joins in these requests. I
apologize for making this request on the date that the first pre-conference submission is due under
the January 22 Order; however, the service package was received at our Office’s 86 Chambers
Street address on March 11 and was scanned and sent to the undersigned for assignment only this
          Case 1:21-cv-00088-RA Document 9 Filed 03/19/21 Page 2 of 2

                                                                                              Page 2


morning. Thus, the undersigned became aware of this case and the Court’s January 22 Order only
today, and has acted as promptly as possible under the circumstances.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)

                                                                 Application granted. The initial conference
                                                                 is hereby adjourned until May 21, 2021 at
                                                                 2:15 p.m.

                                                                                           SO ORDERED.


                                                                                 ______________________
                                                                                      Hon. Ronnie Abrams
                                                                                           March 19, 2021
